     Case 1:19-cr-00482-LMM-RDC Document 75 Filed 07/06/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


   U NITED S TATES OF A MERICA                   First Superseding
                                                 Criminal Action No.
         v.
                                                 1:19-CR-482-LMM-RDC
   C YPRAIN O GBA U KUDI



   UNITED STATES’ NOTICE OF INTENT TO INTRODUCE EVIDENCE
            UNDER FEDERAL RULE OF EVIDENCE 404(b)

   The Government intends to introduce evidence at trial that is relevant direct

evidence of the scheme to defraud and is admissible pursuant to Federal Rule of

Evidence 401 because it is part of the same scheme or series of transactions and
uses the same modus operandi as the charged offenses. See United States v. Ford,

784 F.3d 1386, 1394 (11th Cir. 2015). But if the evidence is not otherwise

admissible, its admission will be sought under Rule 404(b) and the government
reserves the right to present said evidence during its case-in chief, in cross-

examination, and in rebuttal.

   Defendant Ukudi is accused of committing wire fraud and aggravated
identity theft between November 2018 and June 2019, when he and others

unknown to the Grand Jury used fraudulently-obtained Capital One credit cards

to make fraudulent purchases at Ukudi’s business Moreland Motorsports. (Doc.

32). The indictment includes 5-counts of wire fraud related to five Square

transactions processed using the fraudulently-obtained Capital One credit cards
     Case 1:19-cr-00482-LMM-RDC Document 75 Filed 07/06/21 Page 2 of 4




and 4-counts of aggravated identity theft related to the use of the cardholders’
identities. All of the transactions alleged in the indictment were completed using

Square, a credit card processor.

   At trial, the United States will also seek to admit evidence of additional
fraudulently-obtained Capital One credit cards that were obtained during the

same time period and in the same manner as the cards involved in the charged

counts and used during the same time period to process additional credit card

transactions at Moreland Motorsports. These additional transactions were

processed through Square and other credit card processors.

   Federal Rule of Evidence 404(b), which governs the admissibility at trial of

evidence of other crimes, wrongs, or acts, provides that:


   Evidence of a crime, wrong, or other act . . . . may be admissible for . . .
   proving motive, opportunity, intent, preparation, plan, knowledge, identity,
   or absence of mistake, or lack of accident.


   Here, the Government submits that the evidence of additional transactions

completed using fraudulently obtained Capital One cards at Moreland

Motorsports is admissible under Fed. R. Evid. 404(b) because it shows

opportunity, intent, knowledge, and absence of mistake or lack of accident.




                                         2
Case 1:19-cr-00482-LMM-RDC Document 75 Filed 07/06/21 Page 3 of 4




                                Respectfully submitted,

                                K URT R. E RSKINE
                                   Acting United States Attorney



                            /s/D IANE C. S CHULMAN
                                   Special Assistant United States
                                   Attorney
                                Georgia Bar No. 497764
                                Diane.schulman@usdoj.gov




                               3
     Case 1:19-cr-00482-LMM-RDC Document 75 Filed 07/06/21 Page 4 of 4




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


                          Paul Kish


July 6, 2021


                                            /s/ D IANE C. S CHULMAN

                                            D IANE C. S CHULMAN

                                            Special Assistant United States

                                            Attorney




                                        4
